Exhibit 10.11

INTERCREDITOR AGREEMENT

Intercreditor Agreement (this “Agreement”), dated as of February 3, 2011, among
JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, with its
successors and assigns, and as more specifically defined below, the “First Lien
Senior Priority Representative”) for the First Lien Senior Priority Secured
Parties (as defined below), The Bank of New York Mellon Trust Company, N.A., as
Collateral Agent (in such capacity, with its successors and assigns, and as more
specifically defined below, the “First Lien Junior Priority Representative”) for
the First Lien Junior Priority Secured Parties (as defined below), REALOGY
CORPORATION (the “Borrower”) and each of the other Loan Parties (as defined
below) party hereto.

WHEREAS, the Borrower, Domus Intermediate Holdings Corp. (“Holdings”), the First
Lien Senior Priority Representative and certain financial institutions and other
entities are parties to the Credit Agreement dated as of April 10, 2007, as
amended or modified by the Incremental Assumption Agreement dated as of
September 28, 2009, as amended, modified and supplemented from time to time (the
“Second Lien Incremental Assumption Agreement”), as proposed to be further
amended or modified on the date hereof by the First Amendment, to be dated as of
the date hereof (the “First Amendment”), and as further amended, modified and
supplemented from time to time (the “Existing Credit Agreement”; capitalized
terms used in this Agreement and not otherwise defined herein shall have the
respective meanings assigned thereto in the Existing Credit Agreement), pursuant
to which such financial institutions and other entities have made and have
agreed to make loans and extend other financial accommodations to the Borrower;
and

WHEREAS, the Borrower, Holdings, Domus Holdings Corp., the other Loan Parties
thereto and The Bank of New York Mellon Trust Company, N.A., as trustee, are
parties to that certain Indenture dated as of the date hereof, as amended,
modified and supplemented from time to time (the “First Lien Junior Priority
Indenture”) governing the $700,000,000 of 7.875% Senior Secured Notes due
February 15, 2019 (the “First Lien Junior Priority Notes”); and

WHEREAS, the Borrower and the other Loan Parties have granted to the First Lien
Senior Priority Representative security interests in the Common Collateral as
security for payment and performance of the First Lien Senior Priority
Obligations; and

WHEREAS, in connection with the First Amendment and the First Lien Junior
Priority Indenture, the Borrower and the other Loan Parties propose to grant to
the First Lien Junior Priority Representative security interests in the Common
Collateral junior to the security interests granted to the First Lien Senior
Priority Representative as security for payment and performance of the First
Lien Junior Priority Obligations; and

WHEREAS, it is a condition precedent to the effectiveness of the First Lien
Junior Priority Indenture that the parties hereto shall have executed and
delivered this Agreement for the purpose of setting forth the relative priority
of the liens created by the First Lien Senior Priority Security Documents and
the First Lien Junior Priority Security Documents (as such terms are hereinafter
defined) in respect of the exercise of the rights and remedies and priorities in
respect of the Common Collateral and the application of proceeds thereof; and



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which are expressly recognized by all of the parties hereto, the
parties agree as follows:

SECTION 1. Definitions.

1.1 Defined Terms. The following terms, as used herein, have the following
meanings:

“Additional First Lien Junior Priority Agreement” means any agreement permitted
to be designated as such by the First Lien Senior Priority Agreement and the
First Lien Junior Priority Agreement.

“Additional First Lien Senior Priority Agreement” means any agreement permitted
to be designated as such by the First Lien Senior Priority Agreement and the
First Lien Junior Priority Agreement.

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.

“Borrower” has the meaning set forth in the introductory paragraph hereof.

“Cash Management Obligations” means, with respect to any Loan Party or any other
Subsidiary of the Borrower, any obligations of such Loan Party or Subsidiary
owed to any First Lien Senior Priority Secured Party (or any of its affiliates)
in respect of overdrafts and related liabilities or arising from treasury,
depositary or other cash management services and facilities (including, but not
limited to, intraday, ACH and purchasing card/T&E services) or arising from any
automated-clearing-house transfers of funds or from other transactions or
arrangements referred to in Section 6.01(w) of the Existing Credit Agreement.

“Common Collateral” means all assets that are both First Lien Senior Priority
Collateral and First Lien Junior Priority Collateral.

“Comparable First Lien Junior Priority Security Document” means, in relation to
any Common Collateral subject to any First Lien Senior Priority Security
Document, the applicable First Lien Junior Priority Security Document that
creates a security interest in such Common Collateral, granted by the same Loan
Party, as applicable.

“DIP Financing” has the meaning set forth in Section 5.2.

 

2



--------------------------------------------------------------------------------

“Enforcement Action” means, with respect to the First Lien Senior Priority
Obligations or the First Lien Junior Priority Obligations, the exercise of any
rights and remedies with respect to any Common Collateral securing such
obligations or the commencement or prosecution of enforcement of any of the
rights and remedies with respect to the Common Collateral under, as applicable,
the First Lien Senior Priority Documents or the First Lien Junior Priority
Documents, or applicable law, including without limitation the exercise of any
rights of set-off or recoupment, and the exercise of any rights or remedies of a
secured creditor under the Uniform Commercial Code of any applicable
jurisdiction or under the Bankruptcy Code.

“Existing Credit Agreement” has the meaning set forth in the first WHEREAS
clause of this Agreement.

“First Lien Junior Priority Agreement” means the collective reference to (a) the
First Lien Junior Priority Indenture, (b) the First Lien Junior Priority Notes,
(c) any Additional First Lien Junior Priority Agreement and (d) any other credit
agreement, loan agreement, note agreement, promissory note, indenture, or other
agreement or instrument evidencing or governing the terms of any indebtedness or
other financial accommodation that has been incurred to extend, increase, renew,
refund, replace (whether upon or after termination or otherwise) or refinance
(including by means of sales of debt securities to institutional investors) in
whole or in part from time to time (i) the First Lien Junior Priority Notes or
(ii) any indebtedness and other obligations outstanding under (x) the First Lien
Junior Priority Indenture that is secured pari passu with the First Lien Junior
Priority Refinancing Notes, (y) any Additional First Lien Junior Priority
Agreement or (z) any other agreement or instrument referred to in this clause
(c). Any reference to the First Lien Junior Priority Agreement hereunder shall
be deemed a reference to any First Lien Junior Priority Agreement then extant.

“First Lien Junior Priority Collateral” means all assets, whether now owned or
hereafter acquired by the Borrower or any other Loan Party, in which a Lien is
granted or purported to be granted to any First Lien Junior Priority Secured
Party as security for any First Lien Junior Priority Obligation.

“First Lien Junior Priority Collateral Agreement” means the Collateral
Agreement, dated as of the date hereof, among Holdings, the Borrower, the other
grantors party thereto, and the First Lien Junior Priority Representative, as
amended, modified and supplemented from time to time, and any other agreements
and documents purporting to grant rights in First Lien Junior Priority
Collateral executed and delivered pursuant to any Additional First Lien Junior
Priority Agreement.

“First Lien Junior Priority Creditors” means the holders of the First Lien
Junior Priority Notes, any holders of Additional First Lien Junior Priority
Obligations and any Persons that are otherwise “Secured Parties” (as defined in
the First Lien Junior Priority Collateral Agreement) with a First Lien Junior
Priority Lien.

“First Lien Junior Priority Documents” means each First Lien Junior Priority
Agreement, each First Lien Junior Priority Security Document and each First Lien
Junior Priority Guarantee.

“First Lien Junior Priority Guarantee” means any guarantee by any Loan Party of
any or all of the First Lien Junior Priority Obligations.

 

3



--------------------------------------------------------------------------------

“First Lien Junior Priority Indenture” has the meaning set forth in the third
WHEREAS clause of this Agreement.

“First Lien Junior Priority Lien” means any Lien created by the First Lien
Junior Priority Security Documents.

“First Lien Junior Priority Notes” has the meaning set forth in the third
WHEREAS clause of this Agreement.

“First Lien Junior Priority Obligations” means (a) with respect to the First
Lien Junior Priority Indenture and First Lien Junior Priority Notes, all
“Secured Obligations” of each Loan Party as defined in the First Lien Junior
Priority Collateral Agreement and (b) with respect to each other First Lien
Junior Priority Agreement, (i) all principal of and interest (including without
limitation any Post-Petition Interest) and premium (if any) on all indebtedness
under the First Lien Junior Priority Agreement, and (ii) all guarantee
obligations, fees, expenses (including, without limitation, reasonable fees,
expenses and disbursements of agents, professional advisers and counsel) and
other amounts payable from time to time pursuant to such First Lien Junior
Priority Agreement, in each case whether or not allowed or allowable in an
Insolvency Proceeding. To the extent any payment with respect to any First Lien
Junior Priority Obligation (whether by or on behalf of any Loan Party, as
proceeds of security, enforcement of any right of setoff or otherwise) is
declared to be a fraudulent conveyance or a preference in any respect, set aside
or required to be paid to a debtor in possession, any First Lien Senior Priority
Secured Party, receiver or similar Person, then the obligation or part thereof
originally intended to be satisfied shall, for the purposes of this Agreement
and the rights and obligations of the First Lien Senior Priority Secured Parties
and the First Lien Junior Priority Secured Parties, be deemed to be reinstated
and outstanding as if such payment had not occurred.

“First Lien Junior Priority Representative” has the meaning set forth in the
introductory paragraph hereof, but shall also include any Person identified as a
“First Lien Junior Priority Representative” in any First Lien Junior Priority
Agreement other than the First Lien Junior Priority Indenture.

“First Lien Junior Priority Secured Parties” means the First Lien Junior
Priority Representative, the First Lien Junior Priority Creditors and any other
holders of the First Lien Junior Priority Obligations.

“First Lien Junior Priority Security Documents” means the First Lien Junior
Priority Collateral Agreement, each of the security agreements executed and
delivered pursuant to any First Lien Junior Priority Agreement and the security
agreements and other instruments and documents executed and delivered pursuant
to the First Lien Junior Priority Collateral Agreement.

“First Lien Senior Priority Agreement” means the collective reference to (a) the
Existing Credit Agreement with respect to any Loans (other than the Second Lien
Term Loans or any Loans secured on a pari passu with, or on a junior basis to,
such Second Lien Term Loans), (b) any Additional First Lien Senior Priority
Agreement and (c) any other credit agreement, loan agreement, note agreement,
promissory note, indenture or other agreement or instrument evidencing or
governing the terms of any indebtedness or other financial accommodation that
has been incurred to extend, increase, renew, refund,

 

4



--------------------------------------------------------------------------------

replace (whether upon or after termination or otherwise) or refinance (including
by means of sales of debt securities to institutional investors) in whole or in
part from time to time the indebtedness and other obligations outstanding under
the Existing Credit Agreement that are subject to a First Lien Senior Priority
Lien, any Additional First Lien Senior Priority Agreement or any other agreement
or instrument referred to in this clause (c) unless such agreement or instrument
expressly provides that it is not intended to be and is not a First Lien Senior
Priority Agreement hereunder (a “Replacement First Lien Senior Priority
Agreement”). Any reference to the First Lien Senior Priority Agreement hereunder
shall be deemed a reference to any First Lien Senior Priority Agreement then
extant, as amended, modified and supplemented from time to time.

“First Lien Senior Priority Collateral” means all assets, whether now owned or
hereafter acquired by the Borrower or any other Loan Party, in which a Lien is
granted or purported to be granted to any First Lien Senior Priority Secured
Party as security for any First Lien Senior Priority Obligation.

“First Lien Senior Priority Collateral Agreement” means the Guarantee and
Collateral Agreement, dated as of April 10, 2007, among Holdings, the Borrower,
the grantors party thereto and the First Lien Senior Priority Representative, as
amended, modified and supplemented from time to time.

“First Lien Senior Priority Creditors” means with respect to (i) the Existing
Credit Agreement, “Lenders” with respect to the Term B Loans and the Revolving
Facility Loans, “Incremental Revolving Facility Lenders” with respect to Loans
secured on a pari passu basis with the Term B Loans, “Incremental Term Lenders”
with respect to Loans secured on a pari passu basis with the Term B Loans and
“Synthetic L/C Lenders”, “Swingline Lender”, “Issuing Bank” and “Administrative
Agent” as such terms are defined in the Existing Credit Agreement, (ii) any
other First Lien Senior Priority Agreement, the “Lenders”, “Swingline Lender”,
“Issuing Bank” and “Administrative Agent” as such terms are defined in such
other First Lien Senior Priority Agreement and (iii) any First Lien Senior
Priority Agreement, any Persons that are designated under such First Lien Senior
Priority Agreement as the “First Lien Senior Priority Creditors” for purposes of
this Agreement or that are otherwise Secured Parties (as defined in the First
Lien Senior Priority Collateral Agreement) with a First Lien Senior Priority
Lien.

“First Lien Senior Priority Documents” means the First Lien Senior Priority
Agreement, each First Lien Senior Priority Security Document and each First Lien
Senior Priority Guarantee.

“First Lien Senior Priority Guarantee” means any guarantee by any Loan Party of
any or all of the First Lien Senior Priority Obligations.

“First Lien Senior Priority Lien” means any Lien created by the First Lien
Senior Priority Security Documents.

“First Lien Senior Priority Obligations” means (a) with respect to the Existing
Credit Agreement, all “Loan Obligations” of each Loan Party (as defined in the
First Lien Senior Priority Collateral Agreement) that are secured by a First
Lien Senior Priority Lien and (b) with respect to each other First Lien Senior
Priority Agreement, (i) all principal of and interest (including without
limitation any Post-Petition Interest) and premium (if any) on all loans made or
other indebtedness issued or incurred pursuant to the First Lien Senior Priority
Agreement, (ii) all reimbursement obligations (if any) and

 

5



--------------------------------------------------------------------------------

interest thereon (including without limitation any Post-Petition Interest) with
respect to any letter of credit or similar instruments issued pursuant to the
First Lien Senior Priority Agreement, (iii) all Hedging Obligations, (iv) all
Cash Management Obligations, (v) all guarantee obligations, fees, expenses and
other amounts payable from time to time pursuant to the First Lien Senior
Priority Documents and (vi) any obligations of any Loan Party under or in
respect of any Replacement First Lien Senior Priority Agreement. To the extent
any payment with respect to any First Lien Senior Priority Obligation (whether
by or on behalf of any Loan Party, as proceeds of security, enforcement of any
right of setoff or otherwise) is declared to be a fraudulent conveyance or a
preference in any respect, set aside or required to be paid to a debtor in
possession, any First Lien Junior Priority Secured Party, any receiver or
similar Person, then the obligation or part thereof originally intended to be
satisfied shall, for the purposes of this Agreement and the rights and
obligations of the First Lien Senior Priority Secured Parties and the First Lien
Junior Priority Secured Parties, be deemed to be reinstated and outstanding as
if such payment had not occurred.

“First Lien Senior Priority Obligations Payment Date” means the first date on
which (a) the First Lien Senior Priority Obligations (other than those that
constitute Unasserted Contingent Obligations) have been paid in full (or cash
collateralized or defeased in accordance with the terms of the First Lien Senior
Priority Documents), (b) all commitments to extend credit under the First Lien
Senior Priority Documents have been terminated, (c) there are no outstanding
letters of credit or similar instruments issued under the First Lien Senior
Priority Documents (other than such as have been cash collateralized or defeased
in accordance with the terms of the First Lien Senior Priority Documents), and
(d) the First Lien Senior Priority Representative has delivered a written notice
to the First Lien Junior Priority Representative stating that the events
described in clauses (a), (b) and (c) have occurred to the satisfaction of the
First Lien Senior Priority Secured Parties, which notice shall be delivered by
the First Lien Senior Priority Representative promptly after the occurrence of
the events described in clauses (a), (b) and (c).

“First Lien Senior Priority Representative” has the meaning set forth in the
introductory paragraph hereof. In the case of any Replacement First Lien Senior
Priority Agreement, the First Lien Senior Priority Representative shall be the
Person identified as such in such Agreement.

“First Lien Senior Priority Secured Parties” means the First Lien Senior
Priority Representative, the First Lien Senior Priority Creditors and any other
holders of the First Lien Senior Priority Obligations.

“First Lien Senior Priority Security Documents” means the First Lien Senior
Priority Collateral Agreement, each of the security agreements executed and
delivered pursuant to any First Lien Senior Priority Agreement and the security
agreements and other instruments and documents executed and delivered pursuant
to the First Lien Senior Priority Collateral Agreement or pursuant to
Section 5.09 of the Existing Credit Agreement in order to satisfy the Collateral
and Guarantee Requirement, and to cause the Collateral and Guarantee Requirement
to be and remain satisfied, with respect to the First Lien Senior Priority
Creditors.

“Hedging Obligations” means, with respect to any Loan Party or a Subsidiary of a
Loan Party, any obligations of such Loan Party or Subsidiary of a Loan Party
owed to any First Lien Senior Priority Creditor (or any of its affiliates) in
respect of any commodity, interest rate or currency swap, cap, floor, collar,
forward agreement or other exchange or protection agreement or other Swap
Agreement any option with respect to any such transaction.

 

6



--------------------------------------------------------------------------------

“Holdings” has the meaning set forth in the first WHEREAS clause of this
Agreement.

“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof).

“Loan Party” means the Borrower and each direct or indirect subsidiary,
affiliate or shareholder (or equivalent) of the Borrower or any of its
affiliates that is now or hereafter becomes a party to any First Lien Senior
Priority Document or First Lien Junior Priority Document; provided, however,
that any Loan Party which is not organized under the laws of the United States
of America or any state thereof or the District of Columbia and is not required
to be a party to any First Lien Junior Priority Document shall not be considered
a Loan Party hereunder. All references in this Agreement to any Loan Party shall
include such Loan Party as a debtor-in-possession and any receiver or trustee
for such Loan Party in any Insolvency Proceeding.

“Person” means any individual, partnership, limited liability company, joint
venture, firm, corporation, association, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency
Proceeding, whether or not allowed or allowable in any such Insolvency
Proceeding.

“Replacement First Lien Senior Priority Agreement” has the meaning set forth in
the definition of “First Lien Senior Priority Agreement”.

“Second Lien Incremental Assumption Agreement” has the meaning set forth in the
first WHEREAS clause of this Agreement.

“Second Lien Term Loans” means the “Second Lien Term Loans” as defined in the
Second Lien Incremental Assumption Agreement.

“Secured Parties” means the First Lien Senior Priority Secured Parties and the
First Lien Junior Priority Secured Parties.

“Subsidiary” has the meaning set forth in the First Lien Senior Priority
Agreement.

 

7



--------------------------------------------------------------------------------

“Unasserted Contingent Obligations” shall mean, at any time, First Lien Senior
Priority Obligations for taxes, costs, indemnifications, reimbursements, damages
and other liabilities (excluding (a) the principal of, and interest and premium
(if any) on, and fees and expenses relating to, any First Lien Senior Priority
Obligation and (b) contingent reimbursement obligations in respect of amounts
that may be drawn under outstanding letters of credit) in respect of which no
assertion of liability (whether oral or written) and no claim or demand for
payment (whether oral or written) has been made (and, in the case of First Lien
Senior Priority Obligations for indemnification, no notice for indemnification
has been issued by the indemnitee) at such time.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the applicable jurisdiction.

1.2 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors or permitted assigns,
(iii) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (iv) all references herein to Sections shall be
construed to refer to Sections of this Agreement and (v) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

SECTION 2. Lien Priorities.

2.1 Subordination of Liens. (a) Any and all Liens now existing or hereafter
created or arising in favor of any First Lien Junior Priority Secured Party
securing the First Lien Junior Priority Obligations, regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise are
expressly junior in priority, operation and effect to any and all Liens now
existing or hereafter created or arising in favor of the First Lien Senior
Priority Secured Parties securing the First Lien Senior Priority Obligations,
notwithstanding (i) anything to the contrary contained in any agreement or
filing to which any First Lien Junior Priority Secured Party may now or
hereafter be a party, and regardless of the time, order or method of grant,
attachment, recording or perfection of any financing statements or other
security interests, assignments, pledges, deeds, mortgages and other liens,
charges or encumbrances or any defect or deficiency or alleged defect or
deficiency in any of the foregoing, (ii) any provision of the Uniform Commercial
Code, any applicable law or any First Lien Senior Priority Document or First
Lien Junior Priority Document or any other circumstance whatsoever and (iii) the
fact that any such Liens in favor of any First Lien Senior Priority Secured
Party securing any of the First Lien Senior Priority Obligations are
(x) subordinated to any Lien securing any obligation of any Loan Party other
than the First Lien Junior Priority Obligations or (y) otherwise subordinated,
voided, avoided, invalidated or lapsed.

 

8



--------------------------------------------------------------------------------

(b) No First Lien Senior Priority Secured Party or First Lien Junior Priority
Secured Party shall object to or contest, or support any other Person in
contesting or objecting to, in any proceeding (including without limitation, any
Insolvency Proceeding), the validity, extent, perfection, priority or
enforceability of any security interest in the Common Collateral granted to the
other. Notwithstanding any failure by any First Lien Senior Priority Secured
Party or First Lien Junior Priority Secured Party to perfect its security
interests in the Common Collateral or any avoidance, invalidation or
subordination by any third party or court of competent jurisdiction of the
security interests in the Common Collateral granted to the First Lien Senior
Priority Secured Parties or the First Lien Junior Priority Secured Parties, the
priority and rights as between the First Lien Senior Priority Secured Parties
and the First Lien Junior Priority Secured Parties with respect to the Common
Collateral shall be as set forth herein.

2.2 Nature of First Lien Senior Priority Obligations. The First Lien Junior
Priority Representative on behalf of itself and the other First Lien Junior
Priority Secured Parties acknowledges that a portion of the First Lien Senior
Priority Obligations represents debt that is revolving in nature and that the
amount thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, and that the terms of the
First Lien Senior Priority Obligations may be modified, extended or amended from
time to time, and that the aggregate amount of the First Lien Senior Priority
Obligations may be increased, replaced or refinanced, in each event, without
notice to or consent by the First Lien Junior Priority Secured Parties and
without affecting the provisions hereof. The lien priorities provided in
Section 2.1 shall not be altered or otherwise affected by any such amendment,
modification, supplement, extension, repayment, reborrowing, increase,
replacement, renewal, restatement or refinancing of either the First Lien Senior
Priority Obligations or the First Lien Junior Priority Obligations, or any
portion thereof.

2.3 Agreements Regarding Actions to Perfect Liens. (a) The First Lien Junior
Priority Representative on behalf of itself and the other First Lien Junior
Priority Secured Parties agrees that UCC-1 financing statements, patent,
trademark or copyright filings or other filings or recordings filed or recorded
on behalf of the First Lien Junior Priority Representative shall be in form
satisfactory to the First Lien Senior Priority Representative; provided, that,
the First Lien Junior Priority Representative shall not be responsible for the
filing, form, content or renewal of such UCC financing statements, patent,
trademark or copyright filings or other filings or recordings.

(b) The First Lien Junior Priority Representative agrees on behalf of itself and
the other First Lien Junior Priority Secured Parties that all mortgages, deeds
of trust, deeds and similar instruments (collectively, “mortgages”) now or
hereafter filed against real property in favor of or for the benefit of The Bank
of New York Mellon Trust Company, N.A., as agent of the First Lien Junior
Priority Representative and the other First Lien Junior Priority Secured Parties
shall be in form satisfactory to the First Lien Senior Priority Representative
and shall contain the following notation: “The lien created by this mortgage on
the property described herein is junior and subordinate to the lien on such
property created by any mortgage, deed of trust or similar instrument now or
hereafter granted to the First Lien Senior Priority Representative, and its
successors and assigns, in such property, in accordance with the provisions of
the Intercreditor Agreement dated as of February 3, 2011 among JPMorgan Chase
Bank, N.A., as First Lien Senior Priority Representative, The Bank of New York
Mellon Trust Company, N.A., as First Lien Junior Priority Representative,
Realogy Corporation, as the Borrower, and the other Loan Parties referred to
therein, as amended from time to time.”

(c) The First Lien Senior Priority Representative hereby acknowledges that, to
the extent that it holds, or a third party holds on its behalf, physical
possession of or “control” (as defined in the Uniform

 

9



--------------------------------------------------------------------------------

Commercial Code) over Common Collateral pursuant to the First Lien Senior
Priority Security Documents, such possession or control is also for the benefit
of, and the First Lien Senior Priority Representative or such third party holds
such possession or control as bailee and agent for, the First Lien Junior
Priority Representative and the other First Lien Junior Priority Secured Parties
solely to the extent required to perfect their security interest in such Common
Collateral (such bailment and agency for perfection being intended, among other
things, to satisfy the requirements of Sections 8-301(a)(2) and 9-313(c) of the
Uniform Commercial Code). Nothing in the preceding sentences shall be construed
to impose any duty on the First Lien Senior Priority Representative (or any
third party acting on its behalf) with respect to such Common Collateral or
provide the First Lien Junior Priority Representative or any other First Lien
Junior Priority Secured Party with any rights with respect to such Common
Collateral beyond those specified in this Agreement and the First Lien Junior
Priority Security Documents, provided that subsequent to the occurrence of the
First Lien Senior Priority Obligations Payment Date, the First Lien Senior
Priority Representative shall (i) deliver to the First Lien Junior Priority
Representative, at the Borrower’s sole cost and expense, the Common Collateral
in its possession or control together with any necessary endorsements to the
extent required by the First Lien Junior Priority Documents or (ii) direct and
deliver such Common Collateral as a court of competent jurisdiction otherwise
directs, and provided, further, that the provisions of this Agreement are
intended solely to govern the respective Lien priorities as between the First
Lien Senior Priority Secured Parties and the First Lien Junior Priority Secured
Parties and shall not impose on the First Lien Senior Priority Secured Parties
any obligations in respect of the disposition of any Common Collateral (or any
proceeds thereof) that would conflict with prior perfected Liens or any claims
thereon in favor of any other Person that is not a Secured Party.

2.4 No New Liens. So long as the First Lien Senior Priority Obligations Payment
Date has not occurred, the parties hereto agree that (a) there shall be no Lien,
and no Loan Party shall have any right to create any Lien, on any assets of any
Loan Party securing any First Lien Junior Priority Obligation if these same
assets are not subject to, and do not become subject to, a Lien securing the
First Lien Senior Priority Obligations and (b) if any First Lien Junior Priority
Secured Party shall acquire or hold any Lien on any assets of any Loan Party
securing any First Lien Junior Priority Obligation which assets are not also
subject to a First Lien Senior Priority Lien, then the First Lien Junior
Priority Representative, upon demand by the First Lien Senior Priority
Representative, will without the need for any further consent of any other First
Lien Junior Priority Secured Party, notwithstanding anything to the contrary in
any other First Lien Junior Priority Document either (i) release such Lien or
(ii) assign it to the First Lien Senior Priority Representative as security for
the First Lien Senior Priority Obligations (in which case the First Lien Junior
Priority Representative may retain a junior lien on such assets subject to the
terms hereof). To the extent that the foregoing provisions are not complied with
for any reason, without limiting any other rights and remedies available to the
First Lien Senior Priority Secured Parties, the First Lien Junior Priority
Representative and the other First Lien Junior Priority Secured Parties agree
that any amounts received by or distributed to any of them pursuant to or as a
result of Liens granted in contravention of this Section 2.4 shall be subject to
Section 4.1.

SECTION 3. Enforcement Rights.

3.1 Exclusive Enforcement. Until the First Lien Senior Priority Obligations
Payment Date has occurred, whether or not an Insolvency Proceeding has been
commenced by or against any Loan Party, the First Lien Senior Priority Secured
Parties shall have the sole and exclusive right to take and continue any
Enforcement Action with respect to the Common Collateral, without any
consultation with or consent of any First Lien Junior Priority Secured Party,
but subject to the proviso set forth in Section 5.1. Upon the occurrence and
during the continuance of a default or an event of default under the First Lien
Senior Priority Documents, the First Lien Senior Priority Representative and the
other First Lien

 

10



--------------------------------------------------------------------------------

Senior Priority Secured Parties may take and continue any Enforcement Action
with respect to the First Lien Senior Priority Obligations and the Common
Collateral in such order and manner as they may determine in their sole
discretion.

3.2 Standstill and Waivers. The First Lien Junior Priority Representative, on
behalf of itself and the other First Lien Junior Priority Secured Parties,
agrees that, until the First Lien Senior Priority Obligations Payment Date has
occurred, subject to the proviso set forth in Section 5.1:

(a) they will not take or cause to be taken any Enforcement Action;

(b) they will not take or cause to be taken any action, the purpose or effect of
which is to make any Lien in respect of any First Lien Junior Priority
Obligation pari passu with or senior to, or to give any First Lien Junior
Priority Secured Party any preference or priority relative to, the Liens with
respect to the First Lien Senior Priority Obligations or the First Lien Senior
Priority Secured Parties with respect to any of the Common Collateral;

(c) they will not contest, oppose, object to, interfere with, hinder or delay,
in any manner, whether by judicial proceedings (including without limitation the
filing of an Insolvency Proceeding) or otherwise, any foreclosure, sale, lease,
exchange, transfer or other disposition of the Common Collateral by any First
Lien Senior Priority Secured Party or any other Enforcement Action taken (or any
forbearance from taking any Enforcement Action) by or on behalf of any First
Lien Senior Priority Secured Party;

(d) they have no right to (i) direct either the First Lien Senior Priority
Representative or any other First Lien Senior Priority Secured Party to exercise
any right, remedy or power with respect to the Common Collateral or pursuant to
the First Lien Senior Priority Security Documents or (ii) consent or object to
the exercise by the First Lien Senior Priority Representative or any other First
Lien Senior Priority Secured Party of any right, remedy or power with respect to
the Common Collateral or pursuant to the First Lien Senior Priority Security
Documents or to the timing or manner in which any such right is exercised or not
exercised (or, to the extent they may have any such right described in this
clause (d), whether as a junior lien creditor or otherwise, they hereby
irrevocably waive such right);

(e) they will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against any First Lien
Senior Priority Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise, with respect to, and no First
Lien Senior Priority Secured Party shall be liable for, any action taken or
omitted to be taken by any First Lien Senior Priority Secured Party with respect
to the Common Collateral or pursuant to the First Lien Senior Priority
Documents; and

(f) they will not seek, and hereby waive any right, to have the Common
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Common Collateral.

3.3 Judgment Creditors. Except as otherwise specifically set forth in Sections
3.1 and 3.2, the First Lien Junior Priority Representative and the First Lien
Junior Priority Secured Parties may

 

11



--------------------------------------------------------------------------------

exercise rights and remedies as unsecured creditors against the Borrower or any
other Loan Party in accordance with the terms of the First Lien Junior Priority
Documents and applicable law; provided that in the event that any First Lien
Junior Priority Secured Party becomes a judgment lien creditor as a result of
its enforcement of its rights as an unsecured creditor, such judgment lien shall
be subject to the terms of this Agreement for all purposes (including in
relation to the First Lien Senior Priority Liens and the First Lien Senior
Priority Obligations) to the same extent as all other Liens securing the First
Lien Junior Priority Obligations are subject to the terms of this Agreement.

3.4 Cooperation. The First Lien Junior Priority Representative, on behalf of
itself and the other First Lien Junior Priority Secured Parties, agrees that
each of them shall take such actions, at the sole cost and expense of the Loan
Parties, as the First Lien Senior Priority Representative shall reasonably
request in connection with the exercise by the First Lien Senior Priority
Secured Parties of their rights set forth herein.

3.5 No Additional Rights For the Loan Parties Hereunder. Except as provided in
Section 3.6, if any First Lien Senior Priority Secured Party or First Lien
Junior Priority Secured Party shall enforce its rights or remedies in violation
of the terms of this Agreement, no Loan Party shall be entitled to use such
violation as a defense to any action by any First Lien Senior Priority Secured
Party or First Lien Junior Priority Secured Party, nor to assert such violation
as a counterclaim or basis for set off or recoupment against any First Lien
Senior Priority Secured Party or First Lien Junior Priority Secured Party.

3.6 Actions Upon Breach. (a) If any First Lien Junior Priority Secured Party,
contrary to this Agreement, commences or participates in any action or
proceeding against any Loan Party or the Common Collateral, such Loan Party,
with the prior written consent of the First Priority Secured Representative, may
interpose as a defense or dilatory plea the making of this Agreement, and any
First Lien Senior Priority Secured Party may intervene and interpose such
defense or plea in its or their name or in the name of such Loan Party.

(b) Should any First Lien Junior Priority Secured Party, contrary to this
Agreement, in any way take, attempt to or threaten to take any action with
respect to the Common Collateral (including, without limitation, any attempt to
realize upon or enforce any remedy with respect to this Agreement), or fail to
take any action required by this Agreement, any First Lien Senior Priority
Secured Party (in its own name or in the name of the relevant Loan Party) or the
relevant Loan Party may obtain relief against such First Lien Junior Priority
Secured Party by injunction, specific performance and/or other appropriate
equitable relief, it being understood and agreed by the First Lien Junior
Priority Representative on behalf of each First Lien Junior Priority Secured
Party that (i) the First Lien Senior Priority Secured Parties’ damages from its
actions may at that time be difficult to ascertain and may be irreparable, and
(ii) each First Lien Junior Priority Secured Party waives any defense that the
Loan Parties and/or the First Lien Senior Priority Secured Parties cannot
demonstrate damage and/or be made whole by the awarding of damages.

SECTION 4. Application of Proceeds of Common Collateral; Dispositions and
Releases of Common Collateral; Inspection and Insurance.

4.1 Application of Proceeds; Turnover Provisions. All proceeds of Common
Collateral (including without limitation any interest earned thereon) resulting
from the sale, collection or other

 

12



--------------------------------------------------------------------------------

disposition of Common Collateral in connection with an Enforcement Action,
whether or not pursuant to an Insolvency Proceeding, shall be distributed as
follows: first to the First Lien Senior Priority Representative for application
to the First Lien Senior Priority Obligations in accordance with the terms of
the First Lien Senior Priority Documents, until the First Lien Senior Priority
Obligations Payment Date has occurred and thereafter, to the First Lien Junior
Priority Representative for application to the First Lien Junior Priority
Obligations in accordance with the terms of the First Lien Junior Priority
Documents. Until the occurrence of the First Lien Senior Priority Obligations
Payment Date, any Common Collateral, including without limitation any such
Common Collateral constituting proceeds, that may be received by any First Lien
Junior Priority Secured Party in violation of this Agreement shall be segregated
and held in trust and promptly paid over to the First Lien Senior Priority
Representative, for the benefit of the First Lien Senior Priority Secured
Parties, in the same form as received, with any necessary endorsements, and each
First Lien Junior Priority Secured Party hereby authorizes the First Lien Senior
Priority Representative to make any such endorsements as agent for the First
Lien Junior Priority Representative (which authorization, being coupled with an
interest, is irrevocable).

4.2 Releases of First Lien Junior Priority Lien. (a) Upon any release, sale or
disposition of Common Collateral permitted pursuant to the terms of the First
Lien Senior Priority Documents that results in the release of the First Lien
Senior Priority Lien on any Common Collateral (excluding any sale or other
disposition that is expressly prohibited by the First Lien Junior Priority
Agreement as in effect on the date hereof unless such sale or disposition is
consummated in connection with an Enforcement Action or consummated after the
institution of any Insolvency Proceeding), the First Lien Junior Priority Lien
on such Common Collateral (excluding any portion of the proceeds of such Common
Collateral remaining after the First Lien Senior Priority Obligations Payment
Date occurs) shall be automatically and unconditionally released with no further
consent or action of any Person.

(b) The First Lien Junior Priority Representative shall promptly execute and
deliver such release documents and instruments, in form and substance
satisfactory to the Administrative Agent, and shall take such further actions,
at the sole cost and expense of the Loan Parties, as the First Lien Senior
Priority Representative shall reasonably request to evidence any release of the
First Lien Junior Priority Lien described in paragraph (a). The First Lien
Junior Priority Representative hereby appoints the First Lien Senior Priority
Representative and any officer or duly authorized person of the First Lien
Senior Priority Representative, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power of attorney in the place and
stead of the First Lien Junior Priority Representative and in the name of the
First Lien Junior Priority Representative or in the First Lien Senior Priority
Representative’s own name, from time to time, in the First Lien Senior Priority
Representative’s sole discretion, for the purposes of carrying out the terms of
this Section 4.2, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this Section 4.2, including, without limitation,
any financing statements, endorsements, assignments, releases or other documents
or instruments of transfer (which appointment, being coupled with an interest,
is irrevocable).

4.3 Inspection Rights and Insurance. (a) Any First Lien Senior Priority Secured
Party and its representatives and invitees may at any time inspect, repossess,
remove and otherwise deal with the Common Collateral, and the First Lien Senior
Priority Representative may advertise and conduct public auctions or private
sales of the Common Collateral, in each case without notice to, the involvement
of or interference by any First Lien Junior Priority Secured Party or liability
to any First Lien Junior Priority Secured Party.

 

13



--------------------------------------------------------------------------------

(b) Until the First Lien Senior Priority Obligations Payment Date has occurred,
the First Lien Senior Priority Representative will have the sole and exclusive
right (i) to be named as additional insured and loss payee under any insurance
policies maintained from time to time by any Loan Party (except that the First
Lien Junior Priority Representative shall have the right to be named as
additional insured and loss payee so long as its junior lien status is
identified in a manner satisfactory to the First Lien Senior Priority
Representative); (ii) as among the Secured Parties, to adjust or settle any
insurance policy or claim covering the Common Collateral in the event of any
loss thereunder and (iii) as among the Secured Parties, to approve any award
granted in any condemnation or similar proceeding affecting the Common
Collateral.

SECTION 5. Insolvency Proceedings.

5.1 Filing of Motions. Until the First Lien Senior Priority Obligations Payment
Date has occurred, the First Lien Junior Priority Representative agrees on
behalf of itself and the other First Lien Junior Priority Secured Parties that
no First Lien Junior Priority Secured Party shall, in or in connection with any
Insolvency Proceeding, file any pleadings or motions, take any position at any
hearing or proceeding of any nature, or otherwise take any action whatsoever, in
each case that (a) violates, or is prohibited by, this Section 5 (or, in the
absence of an Insolvency Proceeding, otherwise would violate or be prohibited by
this Agreement), (b) asserts any right, benefit or privilege that arises in
favor of the First Lien Junior Priority Representative or First Lien Junior
Priority Secured Parties, in whole or in part, as a result of their interest in
the Common Collateral or in the First Lien Junior Priority Lien (unless the
assertion of such right is expressly permitted by this Agreement) or
(c) challenges the validity, priority, enforceability or voidability of any
Liens or claims held by the First Lien Senior Priority Representative or any
other First Lien Senior Priority Secured Party, or the extent to which the First
Lien Senior Priority Obligations constitute secured claims under Section 506(a)
of the Bankruptcy Code or otherwise; provided that the First Lien Junior
Priority Representative may file a proof of claim in an Insolvency Proceeding,
subject to the limitations contained in this Agreement and only if consistent
with the terms and the limitations on the First Lien Junior Priority
Representative imposed hereby.

5.2 Financing Matters. If any Loan Party becomes subject to any Insolvency
Proceeding, and if the First Lien Senior Priority Representative or the other
First Lien Senior Priority Secured Parties desire to consent (or not object) to
the use of cash collateral under the Bankruptcy Code or to provide financing to
any Loan Party under the Bankruptcy Code or to consent (or not object) to the
provision of such financing to any Loan Party by any third party (any such
financing, “DIP Financing”), then the First Lien Junior Priority Representative
agrees, on behalf of itself and the other First Lien Junior Priority Secured
Parties, that each First Lien Junior Priority Secured Party (a) will be deemed
to have consented to, will raise no objection to, nor support any other Person
objecting to, the use of such cash collateral or to such DIP Financing, (b) will
not request or accept adequate protection or any other relief in connection with
the use of such cash collateral or such DIP Financing except as set forth in
paragraph 5.4 below, (c) will subordinate (and will be deemed hereunder to have
subordinated) the First Lien Junior Priority Liens (i) (x) to such DIP Financing
on the same terms as the First Lien Senior Priority Liens are subordinated
thereto or (y) if such DIP Financing is secured by Liens which are equally and
ratably ranked with the First Lien Senior Priority Liens, to such DIP Financing
on the same terms as the First Lien Junior Priority Liens are subordinated to
the First Lien Senior Priority Liens (and any such subordination under clause
(x) or (y) will not alter in any manner the terms of this Agreement), (ii) to
any adequate protection provided to the First Lien Senior Priority Secured
Parties and (iii) to any “carve-out” agreed to by the First Lien Senior Priority
Representative or the other First Lien Senior Priority Secured Parties, and
(d) agrees that notice received two Business Days prior to the entry of an order
approving such usage of cash collateral or approving such financing shall be
adequate notice.

 

14



--------------------------------------------------------------------------------

5.3 Relief From the Automatic Stay. The First Lien Junior Priority
Representative agrees, on behalf of itself and the other First Lien Junior
Priority Secured Parties, that none of them will seek relief from the automatic
stay or from any other stay in any Insolvency Proceeding or take any action in
derogation thereof, in each case in respect of any Common Collateral, without
the prior written consent of the First Lien Senior Priority Representative.

5.4 Adequate Protection. The First Lien Junior Priority Representative, on
behalf of itself and the other First Lien Junior Priority Secured Parties,
agrees that none of them shall object, contest, or support any other Person
objecting to or contesting, (a) any request by the First Lien Senior Priority
Representative or the other First Lien Senior Priority Secured Parties for
adequate protection or any adequate protection provided to the First Lien Senior
Priority Representative or the other First Lien Senior Priority Secured Parties
or (b) any objection by the First Lien Senior Priority Representative or any
other First Lien Senior Priority Secured Parties to any motion, relief, action
or proceeding based on a claim of a lack of adequate protection or (c) the
payment of interest, fees, expenses or other amounts to the First Lien Senior
Priority Representative or any other First Lien Senior Priority Secured Party
under Section 506(b) or 506(c) of the Bankruptcy Code or otherwise.
Notwithstanding anything contained in this Section and in Section 5.2(b) (but
subject to all other provisions of this Agreement, including, without
limitation, Sections 5.2(a) and 5.3), in any Insolvency Proceeding, (i) if the
First Lien Senior Priority Secured Parties (or any subset thereof) are granted
adequate protection consisting of additional collateral (with replacement liens
on such additional collateral) and superpriority claims in connection with any
DIP Financing or use of cash collateral, then in connection with any such DIP
Financing or use of cash collateral the First Lien Junior Priority
Representative, on behalf of itself and any of the First Lien Junior Priority
Secured Parties, may seek or accept adequate protection consisting solely of
(x) a replacement Lien on the same additional collateral, subordinated to the
Liens securing the First Lien Senior Priority Obligations and such DIP Financing
on the same basis as the other Liens securing the First Lien Junior Priority
Obligations are so subordinated to the First Lien Senior Priority Obligations
under this Agreement, (y) superpriority claims junior in all respects to the
superpriority claims granted to the First Lien Senior Priority Secured Parties
and (z) without prejudice to any right of any First Lien Senior Priority Secured
Party to object thereto, the payment of post-petition interest (provided, in the
case of this clause (z), that the First Lien Senior Priority Secured Parties
have been granted adequate protection in the form of post-petition interest
reasonably satisfactory to them), provided, however, that the First Lien Junior
Priority Representative shall have irrevocably agreed, pursuant to
Section 1129(a)(9) of the Bankruptcy Code, on behalf of itself and the First
Lien Junior Priority Secured Parties, in any stipulation and/or order granting
such adequate protection, that such junior superpriority claims may be paid
under any plan of reorganization in any combination of cash, debt, equity or
other property having a value on the effective date of such plan equal to the
allowed amount of such claims and (ii) in the event the First Lien Junior
Priority Representative, on behalf of itself and the First Lien Junior Priority
Secured Parties, seeks or accepts adequate protection in accordance with clause
(i) above and such adequate protection is granted in the form of additional
collateral, then the First Lien Junior Priority Representative, on behalf of
itself or any of the First Lien Junior Priority Secured Parties, agrees that the
First Lien Senior Priority Representative shall also be granted a senior Lien on
such additional collateral as security for the First Lien Senior Priority
Obligations and any such DIP Financing and that any Lien on such additional
collateral securing the First Lien Junior Priority Obligations shall be
subordinated to the Liens on such collateral securing the First Lien Senior
Priority Obligations and any such DIP Financing (and all obligations relating
thereto) and any other Liens granted to the First Lien Senior Priority Secured
Parties as adequate protection, with such subordination to be on the same terms
that the other Liens securing the First Lien Junior Priority Obligations are
subordinated to such First Lien Senior Priority Obligations under this
Agreement. The First Lien Junior Priority Representative, on behalf of itself
and the other First Lien Junior Priority Secured Parties, agrees that except as
expressly set forth in this Section none of them shall seek or accept adequate
protection without the prior written consent of the First Lien Senior Priority
Representative.

 

15



--------------------------------------------------------------------------------

5.5 Avoidance Issues. If any First Lien Senior Priority Secured Party is
required in any Insolvency Proceeding or otherwise to disgorge, turn over or
otherwise pay to the estate of any Loan Party, because such amount was avoided
or ordered to be paid or disgorged for any reason, including without limitation
because it was found to be a fraudulent or preferential transfer, any amount (a
“Recovery”), whether received as proceeds of security, enforcement of any right
of set-off or otherwise, then the First Lien Senior Priority Obligations shall
be reinstated to the extent of such Recovery and deemed to be outstanding as if
such payment had not occurred and the First Lien Senior Priority Obligations
Payment Date shall be deemed not to have occurred. If this Agreement shall have
been terminated prior to such Recovery, this Agreement shall be reinstated in
full force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto.
Prior to the First Lien Senior Priority Obligations Payment Date (but subject to
the first sentence of this Section 5.5), the First Lien Junior Priority Secured
Parties agree that none of them shall be entitled to benefit from any avoidance
action affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.

5.6 Asset Dispositions in an Insolvency Proceeding. In an Insolvency Proceeding,
neither the First Lien Junior Priority Representative nor any other First Lien
Junior Priority Secured Party shall oppose any sale or disposition of any assets
of any Loan Party that is supported by the First Lien Senior Priority Secured
Parties, and the First Lien Junior Priority Representative and each other First
Lien Junior Priority Secured Party will be deemed to have consented under
Section 363 of the Bankruptcy Code (and otherwise) to any sale supported by the
First Lien Senior Priority Secured Parties and to have released their Liens on
such assets (provided that the First Lien Junior Priority Lien on any proceeds
constituting Common Collateral from such sale or disposition remaining after the
First Lien Senior Priority Obligations Payment Date occurs shall continue).

5.7 Separate Grants of Security and Separate Classification. Each Secured Party
acknowledges and agrees that (a) the grants of Liens pursuant to the First Lien
Senior Priority Security Documents and the First Lien Junior Priority Security
Documents constitute two separate and distinct grants of Liens and (b) because
of, among other things, their differing rights in the Common Collateral, the
First Lien Senior Priority Obligations and the First Lien Junior Priority
Obligations are fundamentally different from each other and must be separately
classified in any plan of reorganization proposed or adopted in an Insolvency
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims of the First Lien
Senior Priority Secured Parties and First Lien Junior Priority Secured Parties
in respect of the Common Collateral constitute only one secured claim (rather
than separate classes of senior and junior secured claims), then the First Lien
Junior Priority Secured Parties hereby acknowledge and agree that all
distributions shall be made as if there were separate classes of senior and
junior secured claims against the Loan Parties in respect of the Common
Collateral, with the effect being that, to the extent that the aggregate value
of the Common Collateral is sufficient (for this purpose ignoring all claims
held by the First Lien Junior Priority Secured Parties), the First Lien Senior
Priority Secured Parties shall be entitled to receive, in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of Post-Petition Interest before any
distribution is made in respect of the claims held by the First Lien Junior
Priority Secured Parties. The First Lien Junior Priority Secured Parties hereby
acknowledge and agree to turn over to the First Lien Senior Priority Secured
Parties upon written request therefor amounts otherwise received or receivable
by them to the extent necessary to effectuate the intent of the preceding
sentence, even if such turnover has the effect of reducing the claim or recovery
of the First Lien Junior Priority Secured Parties.

 

16



--------------------------------------------------------------------------------

5.8 No Waivers of Rights of First Lien Senior Priority Secured Parties. Nothing
contained herein shall prohibit or in any way limit the First Lien Senior
Priority Representative or any other First Lien Senior Priority Secured Party
from objecting in any Insolvency Proceeding or otherwise to any action taken by
any First Lien Junior Priority Secured Party not expressly permitted hereunder,
including the seeking by any First Lien Junior Priority Secured Party of
adequate protection (except as provided in Section 5.4).

5.9 Other Matters. To the extent that the First Lien Junior Priority
Representative or any First Lien Junior Priority Secured Party has or acquires
rights under Section 363 or Section 364 of the Bankruptcy Code with respect to
any of the Common Collateral, the First Lien Junior Priority Representative
agrees, on behalf of itself and the other First Lien Junior Priority Secured
Parties not to assert any of such rights without the prior written consent of
the First Lien Senior Priority Representative unless expressly permitted to do
so hereunder.

5.10 Effectiveness in Insolvency Proceedings. This Agreement, which the parties
hereto expressly acknowledge is a “subordination agreement” under section 510(a)
of the Bankruptcy Code, shall be effective before, during and after the
commencement of an Insolvency Proceeding.

SECTION 6. Security Documents.

(a) Each Loan Party and the First Lien Junior Priority Representative, on behalf
of itself and the First Lien Junior Priority Secured Parties, agrees that it
shall not at any time execute or deliver any amendment or other modification to
any of the First Lien Junior Priority Documents inconsistent with or in
violation of this Agreement.

(b) Each Loan Party and the First Lien Senior Priority Representative, on behalf
of itself and the First Lien Senior Priority Secured Parties, agrees that it
shall not at any time execute or deliver any amendment or other modification to
any of the First Lien Senior Priority Documents inconsistent with or in
violation of this Agreement.

(c) In the event the First Lien Senior Priority Representative enters into any
amendment, waiver or consent in respect of any of the First Lien Senior Priority
Security Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any First Lien Senior
Priority Security Document or changing in any manner the rights of any parties
thereunder, then such amendment, waiver or consent shall apply automatically to
any comparable provision of the Comparable First Lien Junior Priority Security
Document without the consent of or action by any First Lien Junior Priority
Secured Party (with all such amendments, waivers and modifications subject to
the terms hereof); provided that (other than with respect to amendments,
modifications or waivers that secure additional extensions of credit and add
additional secured creditors and do not violate the express provisions of the
First Lien Junior Priority Agreements), (i) no such amendment, waiver or consent
shall have the effect of removing assets subject to the Lien of any First Lien
Junior Priority Security Document, except to the extent that a release of such
Lien is permitted by Section 4.2, (ii) any such amendment, waiver or consent
that materially and adversely affects the rights of the First Lien Junior
Priority Secured Parties (other than the First Lien Junior Priority
Representative) and does not affect the First Lien Senior Priority Secured
Parties in a like or similar manner shall not apply to the First Lien Junior
Priority Security Documents without the consent of the First Lien Junior
Priority

 

17



--------------------------------------------------------------------------------

Representative, (iii) no such amendment, waiver or consent with respect to any
provision applicable to the First Lien Junior Priority Representative under the
First Lien Junior Priority Documents shall be made without the prior written
consent of the First Lien Junior Priority Representative and (iv) notice of such
amendment, waiver or consent shall be given to the First Lien Junior Priority
Representative no later than 30 days after its effectiveness, provided that the
failure to give such notice shall not affect the effectiveness and validity
thereof.

SECTION 7. Reliance; Waivers; etc.

7.1 Reliance. The First Lien Senior Priority Documents are deemed to have been
executed and delivered, and all extensions of credit thereunder are deemed to
have been made or incurred, in reliance upon this Agreement. The First Lien
Junior Priority Representative, on behalf of itself and the First Lien Junior
Priority Secured Parties, expressly waives all notice of the acceptance of and
reliance on this Agreement by the First Lien Senior Priority Secured Parties.
The First Lien Junior Priority Documents are deemed to have been executed and
delivered and all extensions of credit thereunder are deemed to have been made
or incurred, in reliance upon this Agreement. The First Lien Senior Priority
Representative expressly waives all notices of the acceptance of and reliance by
the First Lien Junior Priority Representative and the First Lien Junior Priority
Secured Parties.

7.2 No Warranties or Liability. The First Lien Junior Priority Representative
and the First Lien Senior Priority Representative acknowledge and agree that
neither has made any representation or warranty with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any other
First Lien Senior Priority Document or any First Lien Junior Priority Document.
Except as otherwise provided in this Agreement, the First Lien Junior Priority
Representative and the First Lien Senior Priority Representative will be
entitled to manage and supervise their respective extensions of credit to any
Loan Party in accordance with law and their usual practices, modified from time
to time as they deem appropriate.

7.3 No Waivers. No right or benefit of any party hereunder shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
such party or any other party hereto or by any noncompliance by any Loan Party
with the terms and conditions of any of the First Lien Senior Priority Documents
or the First Lien Junior Priority Documents.

SECTION 8. Obligations Unconditional.

8.1 First Lien Senior Priority Obligations Unconditional. All rights and
interests of the First Lien Senior Priority Secured Parties hereunder, and all
agreements and obligations of the First Lien Junior Priority Secured Parties
(and, to the extent applicable, the Loan Parties) hereunder, shall remain in
full force and effect irrespective of:

(a) any lack of validity or enforceability of any First Lien Senior Priority
Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the First Lien Senior Priority Obligations, or any
amendment, waiver or other modification,

 

18



--------------------------------------------------------------------------------

whether by course of conduct or otherwise, or any refinancing, replacement,
refunding or restatement of any First Lien Senior Priority Document;

(c) prior to the First Lien Senior Priority Obligations Payment Date, any
exchange, release, voiding, avoidance or non-perfection of any security interest
in any Common Collateral or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of all or any portion of the
First Lien Senior Priority Obligations or any guarantee or guaranty thereof; or

(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the First Lien Senior
Priority Obligations, or of any of the First Lien Junior Priority
Representative, or any Loan Party, to the extent applicable, in respect of this
Agreement.

8.2 First Lien Junior Priority Obligations Unconditional. All rights and
interests of the First Lien Junior Priority Secured Parties hereunder, and all
agreements and obligations of the First Lien Senior Priority Secured Parties
(and, to the extent applicable, the Loan Parties) hereunder, shall remain in
full force and effect irrespective of:

(a) any lack of validity or enforceability of any First Lien Junior Priority
Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Second Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any First Lien Junior
Priority Document;

(c) any exchange, release, voiding, avoidance or non-perfection of any security
interest in any Common Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of all or
any portion of the First Lien Junior Priority Obligations or any guarantee or
guaranty thereof; or

(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the Second Priority
Obligations or any First Lien Senior Priority Secured Party in respect of this
Agreement.

SECTION 9. Miscellaneous.

9.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any First Lien Senior Priority Document or any
First Lien Junior Priority Document, the provisions of this Agreement shall
govern. Notwithstanding the foregoing, the parties hereto acknowledge that the
terms of this Agreement are not intended to and shall not, as between the Loan
Parties and the Secured Parties, negate, waive or cancel any rights granted to,
or create any liability or obligation of, any Loan Party in the First Lien
Senior Priority Documents and the First Lien Junior

 

19



--------------------------------------------------------------------------------

Priority Documents or impose any additional obligations on the Loan Parties
(other than as expressly set forth herein).

9.2 Continuing Nature of Provisions. This Agreement shall continue to be
effective, and shall not be revocable by any party hereto, until the First Lien
Senior Priority Obligation Payment Date shall have occurred. This is a
continuing agreement and the First Lien Senior Priority Secured Parties and the
First Lien Junior Priority Secured Parties may continue, at any time and without
notice to the other parties hereto, to extend credit and other financial
accommodations, lend monies and provide indebtedness to, or for the benefit of,
Borrower or any other Loan Party on the faith hereof.

9.3 Amendments; Waivers. (a) No amendment or modification of any of the
provisions of this Agreement shall be effective unless the same shall be in
writing and signed by the First Lien Senior Priority Representative and the
First Lien Junior Priority Representative and, in the case of amendments or
modifications of Sections 3.5, 3.6, 5.2, 5.4, 9.3, 9.5 or 9.6, the Loan Parties
and each waiver, if any, shall be a waiver only with respect to the specific
instance involved and shall in no way impair the rights of the parties making
such waiver or the obligations of the other parties to such party in any other
respect or at any other time. Anything herein to the contrary notwithstanding,
no consent of any Loan Party shall be required for amendments, modifications or
waivers of any other provisions of this Agreement other than those that
(i) directly affect any obligation or right of the Loan Parties hereunder or
under the First Lien Senior Priority Documents or the First Lien Junior Priority
Documents or that would impose any additional obligations on the Loan Parties or
(ii) change the rights of the Loan Parties to refinance the First Lien Senior
Priority Obligations or the First Lien Junior Priority Obligations.

(b) It is understood that the First Lien Senior Priority Representative, without
the consent of any other First Lien Senior Priority Secured Party or First Lien
Junior Priority Secured Party, may in its discretion determine that a
supplemental agreement (which may take the form of an amendment and restatement
of this Agreement) is necessary or appropriate to facilitate having additional
indebtedness or other obligations (“Additional Debt”) of any of the Loan Parties
become First Lien Senior Priority Obligations or First Lien Junior Priority
Obligations, as the case may be, under this Agreement, which supplemental
agreement shall specify whether such Additional Debt constitutes First Lien
Senior Priority Obligations or First Lien Junior Priority Obligations, provided,
that (i) such Additional Debt is permitted to be incurred by the First Lien
Senior Priority Agreement and First Lien Junior Priority Agreement then extant,
and is permitted by said Agreements to be subject to the provisions of this
Agreement as First Lien Senior Priority Obligations or First Lien Junior
Priority Obligations, as applicable, (ii) in the case of any Additional Debt
that constitutes a First Lien Junior Priority Obligation, notice of the
incurrence thereof is given to the First Lien Senior Priority Representative and
(iii) all proceeds of the Common Collateral remaining after the First Lien
Senior Priority Obligations Payment Date shall be payable to the First Lien
Junior Priority Representative and the representative for any Additional Debt
constituting First Lien Junior Priority Obligations (“Additional First Lien
Junior Debt”) on a pro rata basis based on the aggregate outstanding principal
amount of First Lien Junior Priority Obligations under the First Lien Junior
Priority Indenture and First Lien Junior Priority Notes and under such
Additional First Lien Junior Debt. Such a supplemental agreement shall not be
required unless the First Lien Senior Priority Representative notifies the
Borrower that it requires a supplemental agreement.

9.4 Information Concerning Financial Condition of the Borrower and the other
Loan Parties. Each of the First Lien Junior Priority Secured Parties and the
First Lien Senior Priority Secured Parties assumes responsibility for keeping
itself informed of the financial condition of the Borrower and each of the other
Loan Parties and all other circumstances bearing upon the risk of nonpayment of
the First Lien

 

20



--------------------------------------------------------------------------------

Senior Priority Obligations or the First Lien Junior Priority Obligations. The
First Lien Junior Priority Representative and the First Lien Senior Priority
Representative hereby agree that no party shall have any duty to advise any
other party of information known to it regarding such condition or any such
circumstances. In the event the First Lien Junior Priority Representative or the
First Lien Senior Priority Representative, in its sole discretion, undertakes at
any time or from time to time to provide any information to any other party to
this Agreement, it shall be under no obligation (a) to provide any such
information to such other party or any other party on any subsequent occasion,
(b) to undertake any investigation not a part of its regular business routine,
or (c) to disclose any other information.

9.5 Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

9.6 Submission to Jurisdiction. (a) Each First Lien Senior Priority Secured
Party, each First Lien Junior Priority Secured Party and each Loan Party hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each such party hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each such party agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the any
First Lien Senior Priority Secured Party or First Lien Junior Priority Secured
Party may otherwise have to bring any action or proceeding against any Loan
Party or its properties in the courts of any jurisdiction.

(b) Each First Lien Senior Priority Secured Party, each First Lien Junior
Priority Secured Party and each Loan Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so (i) any objection it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement in any
court referred to in paragraph (a) of this Section and (ii) the defense of an
inconvenient forum to the maintenance of such action or proceeding.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.7. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

9.7 Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, telecopied, or sent by overnight express courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or five
days after deposit in the United States mail (certified, with postage prepaid
and properly addressed). For the purposes hereof, the addresses of the parties
hereto (until notice of a change thereof is delivered as provided in this
Section) shall be as set forth below each party’s name on the signature pages
hereof, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties. The First Lien Junior
Priority Representative agrees to accept and act upon instructions or directions
pursuant to this Agreement sent by unsecured e-mail, facsimile transmission or
other similar

 

21



--------------------------------------------------------------------------------

unsecured electronic methods. The First Lien Junior Priority Representative
shall not be liable for any losses, costs or expenses arising directly or
indirectly from the First Lien Junior Priority Representative’s reliance upon
and compliance with such instructions notwithstanding such instructions conflict
or are inconsistent with a subsequent written instruction. The party providing
electronic instructions agrees to assume all risks arising out of the use of
such electronic methods to submit instructions and directions to the First Lien
Junior Priority Representative, including without limitation the risk of the
First Lien Junior Priority Representative acting on unauthorized instructions,
and the risk or interception and misuse by third parties.

9.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and each of the First Lien Senior
Priority Secured Parties and First Lien Junior Priority Secured Parties and
their respective successors and permitted assigns, and nothing herein is
intended, or shall be construed to give, any other Person any right, remedy or
claim under, to or in respect of this Agreement or any Common Collateral.

9.9 Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.

9.10 Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

9.11 Other Remedies. For avoidance of doubt, it is understood that nothing in
this Agreement shall prevent any First Lien Junior Priority Secured Party from
exercising any available remedy to accelerate the maturity of any indebtedness
or other obligations owing under the First Lien Junior Priority Agreement or to
demand payment under any guarantee in respect thereof, subject to the provisions
of this Agreement.

9.12 Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by email or telecopy shall be effective as
delivery of a manually executed counterpart of this Agreement. This Agreement
shall become effective when it shall have been executed by each party hereto.

9.13 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

9.14 Additional Loan Parties. Each Person that becomes a Loan Party after the
date hereof shall become a party to this Agreement upon execution and delivery
by such Person of a Supplement in

 

22



--------------------------------------------------------------------------------

the form of Exhibit I to the First Lien Senior Priority Collateral Agreement. In
addition, the Borrower will cause each such Loan Party to execute a joinder to
this Agreement in form satisfactory to the First Lien Senior Priority
Representative.

9.15 Protection of First Lien Junior Priority Representative. The parties hereto
agree that the First Lien Junior Priority Representative shall be afforded all
of the rights, immunities, indemnities and privileges afforded to the First Lien
Junior Priority Representative under the First Lien Junior Priority Indenture
including, but not limited to, those set forth in Article 7 of the First Lien
Junior Priority Indenture. For the avoidance of doubt, the First Lien Junior
Priority Representative agrees that its claims for indemnities, fees and
expenses under and in respect of the First Lien Junior Priority Indenture and
the other First Lien Junior Priority Documents are claims secured under the
First Lien Junior Priority Documents and not under the First Lien Senior
Priority Documents, and it shall have no claims for indemnities from the First
Lien Senior Priority Secured Parties. It is understood and agreed that The Bank
of New York Mellon Trust Company, N.A. is entering into this Agreement in its
capacity as Collateral Agent under the First Lien Junior Priority Indenture and
not in its individual capacity and in no event shall The Bank of New York Mellon
Trust Company, N.A. incur any liability in connection with this Agreement or be
personally liable for or on account of the statements, representations,
warranties, covenants or obligations stated to be those of the First Lien Junior
Priority Representative or any First Lien Junior Priority Secured Party
hereunder, all such liability, if any, being expressly waived by the parties
hereto and any person claiming by, through or under such party.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

JPMORGAN CHASE BANK, N.A., as First Lien Senior Priority Representative for and
on behalf of the First Lien Senior Priority Secured Parties By:   /s/ Neil R.
Boylan Name:   Neil R. Boylan Title:   Managing Director

 

Address for Notices: Attention: Telecopy No.:

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., in its capacity as Collateral
Agent, as First Lien Junior Priority Representative for and on behalf of the
First Lien Junior Priority Secured Parties By:   /s/ Justin Huff Name:   Justin
Huff Title:   Senior Associate

 

Address for Notices: 525 William Penn Place, 38th Floor Pittsburgh, Pennsylvania
15259

Attention: Coprorate Trust Administration

Telecopy No.: (412) 234-7535

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

REALOGY CORPORATION   By:   /s/ Anthony E. Hull     Name: Anthony E. Hull    
Title: Chief Financial Officer   Address for Notices: Realogy Corporation  
                                   One Campus Drive  
                                   Parsippany, NJ 07054   Attention: Anthony E.
Hull DOMUS INTERMEDIATE HOLDINGS CORP.   By:   /s/ Anthony E. Hull     Name:
Anthony E. Hull     Title: Chief Financial Officer   Address for Notices:
Realogy Corporation                                      One Campus Drive  
                                   Parsippany, NJ 07054   Attention: Anthony E.
Hull DOMUS HOLDINGS CORP.   By:   /s/ Anthony E. Hull     Name: Anthony E. Hull
    Title: Chief Financial Officer   Address for Notices: Realogy Corporation  
                                   One Campus Drive  
                                   Parsippany, NJ 07054   Attention: Anthony E.
Hull

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

CARTUS CORPORATION

 

CDRE TM LLC

 

DOMUS INTERMEDIATE HOLDINGS CORP.

 

NRT INSURANCE AGENCY, INC.

 

REALOGY CORPORATION

 

REALOGY OPERATIONS LLC

 

REALOGY SERVICES GROUP LLC

 

REALOGY SERVICES VENTURE PARTNER LLC

 

SOTHEBY’S INTERNATIONAL REALTY LICENSEE LLC

 

WREM, INC.

  By:   /s/ Anthony E. Hull     Name: Anthony E. Hull     Title: Chief Financial
Officer   Address for Notices: Realogy Corporation  
                                   One Campus Drive  
                                   Parsippany, NJ 07054   Attention: Anthony E.
Hull

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

CARTUS ASSET RECOVERY CORPORATION

 

CARTUS PARTNER CORPORATION

 

J. W. RIKER – NORTHERN R.I., INC.

 

FEDSTATE STRATEGIC CONSULTING, INCORPORATED

 

LAKECREST TITLE, LLC

 

NRT PHILADELPHIA LLC

 

REFERRAL NETWORK LLC

 

THE CORCORAN GROUP EASTSIDE, INC.

  By:   /s/ Anthony E. Hull     Name: Anthony E. Hull     Title: Executive Vice
President & Treasurer   Address for Notices: Realogy Corporation  
                                   One Campus Drive  
                                   Parsippany, NJ 07054   Attention: Anthony E.
Hull

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

AMERICAN TITLE COMPANY OF HOUSTON

 

ATCOH HOLDING COMPANY

 

BURNET TITLE LLC

 

BURNET TITLE HOLDING LLC

 

BURROW ESCROW SERVICES, INC.

 

CORNERSTONE TITLE COMPANY

 

EQUITY TITLE COMPANY

 

EQUITY TITLE MESSENGER SERVICE HOLDING LLC

 

FIRST CALIFORNIA ESCROW CORPORATION

 

FRANCHISE SETTLEMENT SERVICES LLC

 

GUARDIAN HOLDING COMPANY

 

GUARDIAN TITLE AGENCY, LLC

 

GUARDIAN TITLE COMPANY

 

GULF SOUTH SETTLEMENT SERVICES, LLC

 

KEYSTONE CLOSING SERVICES LLC

 

MARKET STREET SETTLEMENT GROUP LLC

 

MID-ATLANTIC SETTLEMENT SERVICES LLC

 

NATIONAL COORDINATION ALLIANCE LLC

 

NRT SETTLEMENT SERVICES OF MISSOURI LLC

 

NRT SETTLEMENT SERVICES OF TEXAS LLC

 

PROCESSING SOLUTIONS LLC

 

SECURED LAND TRANSFERS LLC

 

ST. JOE TITLE SERVICES LLC

  By:   /s/ Thomas N. Rispoli     Name: Thomas N. Rispoli     Title: Chief
Financial Officer

 

        Address for Notices: Realogy Corporation                             
              One Campus Drive                             
              Parsippany, NJ 07054         Attention: Anthony E. Hull

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

TAW HOLDING INC.

 

TEXAS AMERICAN TITLE COMPANY

 

TITLE RESOURCE GROUP AFFILIATES HOLDINGS LLC

 

TITLE RESOURCE GROUP HOLDINGS LLC

 

TITLE RESOURCE GROUP LLC

 

TITLE RESOURCE GROUP SERVICES LLC

 

TITLE RESOURCES INCORPORATED

 

TRG SERVICES, ESCROW, INC.

 

TRG SETTLEMENT SERVICES, LLP

 

WAYDAN TITLE, INC.

 

WEST COAST ESCROW COMPANY

        By:   /s/ Thomas Rispoli   Name: Thomas N. Rispoli   Title: Chief
Financial Officer

 

        Address for Notices: Realogy Corporation                             
              One Campus Drive                             
              Parsippany, NJ 07054         Attention: Anthony E. Hull

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

BETTER HOMES AND GARDENS REAL ESTATE LLC

 

BETTER HOMES AND GARDENS REAL ESTATE LICENSEE LLC

 

CENTURY 21 REAL ESTATE LLC

 

CGRN, INC.

 

COLDWELL BANKER LLC

 

COLDWELL BANKER REAL ESTATE LLC

 

ERA FRANCHISE SYSTEMS LLC

 

GLOBAL CLIENT SOLUTIONS LLC

 

ONCOR INTERNATIONAL LLC

 

REALOGY FRANCHISE GROUP LLC

 

REALOGY GLOBAL SERVICES LLC

 

REALOGY LICENSING LLC

 

SOTHEBY’S INTERNATIONAL REALTY AFFILIATES LLC

 

WORLD REAL ESTATE MARKETING LLC

        By:   /s/ Andrew G. Napurano   Name: Andrew G. Napurano   Title: Chief
Financial Officer

 

        Address for Notices: Realogy Corporation                             
              One Campus Drive                             
              Parsippany, NJ 07054         Attention: Anthony E. Hull

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

FSA MEMBERSHIP SERVICES, LLC         By:   /s/ Marilyn J. Wasser   Name: Marilyn
J. Wasser   Title: Executive Vice President

 

        Address for Notices: Realogy Corporation                             
              One Campus Drive                             
              Parsippany, NJ 07054         Attention: Anthony E. Hull

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

ALPHA REFERRAL NETWORK LLC

 

ASSOCIATED CLIENT REFERRAL LLC

 

BURGDORFF LLC

 

BURGDORFF REFERRAL ASSOCIATES LLC

 

BURNET REALTY LLC

 

CAREER DEVELOPMENT CENTER, LLC

 

COLDWELL BANKER COMMERCIAL PACIFIC PROPERTIES LLC

 

COLDWELL BANKER PACIFIC PROPERTIES LLC

 

COLDWELL BANKER REAL ESTATE SERVICES LLC

 

COLDWELL BANKER RESIDENTIAL BROKERAGE COMPANY

 

COLDWELL BANKER RESIDENTIAL BROKERAGE LLC

 

COLDWELL BANKER RESIDENTIAL REAL ESTATE LLC

 

COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK

 

COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK, INC.

 

COLORADO COMMERCIAL, LLC

 

HOME REFERRAL NETWORK LLC

 

JACK GAUGHEN LLC

 

NRT ARIZONA LLC

 

NRT ARIZONA COMMERCIAL LLC

 

NRT ARIZONA REFERRAL LLC

 

NRT COLORADO LLC

        By:   /s/ Kevin R. Greene   Name: Kevin R. Greene   Title: Chief
Financial Officer

 

        Address for Notices: Realogy Corporation                             
              One Campus Drive                             
              Parsippany, NJ 07054         Attention: Anthony E. Hull

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

NRT COLUMBUS LLC

 

NRT COMMERCIAL LLC

 

NRT COMMERCIAL UTAH LLC

 

NRT DEVELOPMENT ADVISORS LLC

 

NRT DEVONSHIRE LLC

 

NRT HAWAII REFERRAL, LLC

 

NRT LLC

 

NRT MID-ATLANTIC LLC

 

NRT MISSOURI LLC

 

NRT MISSOURI REFERRAL NETWORK LLC

 

NRT NEW ENGLAND LLC

 

NRT NEW YORK LLC

 

NRT NORTHFORK LLC

 

NRT PITTSBURGH LLC

 

NRT REFERRAL NETWORK LLC

 

NRT RELOCATION LLC

 

NRT REOEXPERTS LLC

 

NRT SUNSHINE INC.

 

NRT TEXAS LLC

 

NRT UTAH LLC

 

REAL ESTATE REFERRAL LLC

 

REAL ESTATE REFERRALS LLC

 

REAL ESTATE SERVICES LLC

 

REFERRAL ASSOCIATES OF NEW ENGLAND LLC

 

REFERRAL NETWORK, LLC

        By:   /s/ Kevin R. Greene   Name: Kevin R. Greene   Title: Chief
Financial Officer

 

        Address for Notices: Realogy Corporation                             
              One Campus Drive                             
              Parsippany, NJ 07054         Attention: Anthony E. Hull

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

REFERRAL NETWORK PLUS, INC.

 

SOTHEBY’S INTERNATIONAL REALTY, INC.

 

SOTHEBY’S INTERNATIONAL REALTY REFERRAL COMPANY, LLC

 

THE SUNSHINE GROUP (FLORIDA) LTD. CORP.

 

THE SUNSHINE GROUP, LTD.

 

VALLEY OF CALIFORNIA, INC.

        By:   /s/ Kevin R. Greene   Name: Kevin R. Greene   Title: Chief
Financial Officer

 

        Address for Notices: Realogy Corporation                             
              One Campus Drive                             
              Parsippany, NJ 07054         Attention: Anthony E. Hull

[Signature Page to Intercreditor Agreement]